Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11, line 23-24 is objected to because of the following informalities:  “by the third nozzle group by the third nozzle group” should be - -by the third nozzle group- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-8,10-14,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhm et al (US 20160003155) in view of Asai et al (US 20150059353) and Koganezawa et al (US 20160003155 as referenced in OA dated 10/08/2021).
Regarding claim 1, Uhm discloses a method of selectively operating a head end assembly (The combustor cap assembly of Paragraph 0009) of a gas turbine combustor (The combustor of the gas turbine of Paragraph 0009), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 5; 110, 112a-c, 114a-c.  Each of these bundled fuel nozzles has the structure of Figure 8) including a center fuel nozzle (Figure 5; 110) and a plurality of outer fuel nozzles (Figure 5; 112a-c, 114a-c) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first nozzle group (Figure 5; 110) comprising the center nozzle, a second nozzle group (Any two of Figure 5; 114a-c) comprising at least one outer fuel nozzle (The any two of Figure 5; 114a-c is at least one outer fuel nozzle of the plurality of outer fuel nozzles) of the plurality of outer fuel nozzles, and a third nozzle group (Figure 5; 112a-c) comprising at least one outer fuel nozzle (Figure 5; 112a-c is at least one outer fuel nozzle of the plurality of outer fuel nozzles) of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group, the method comprising: 
opening solely a third fuel circuit (Figure 8; 231 and 233 for the third nozzle group) of a plurality of fuel circuits (Figure 8; 231 and 233 for each of the nozzle groups), the third fuel circuit of the plurality of fuel circuits being fluidly coupled to the third nozzle group; 
firing solely the third nozzle group in isolation such that the first nozzle group and the second nozzle group are not fired (Figure 6; OC5); and
controlling a portion of fuel flow received by the third nozzle group fluidly connected to the third fuel circuit (The portion of fuel flow to the third circuit is controlled because it is supplied or not supplied, see at least Figure 6; OC1 and OC5. Paragraph 0065).
Uhm does not disclose regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding solely with the third nozzle group by: 
adjusting an airflow received by the plurality of bundled tube fuel nozzles in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and 
controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit.
However, Asai teaches a method of selectively operating a head end assembly (The assembly of Figure 1; 8, 23, 40, 22, 21) of a gas turbine combustor (Figure 1; 3), 
controlling a portion of fuel flow (The flow of fuel through Figure 1; 201 and 204) received by a nozzle group (The nozzle group fed by Figure 1; 201 and 204) by a valve (Figure 1; 61, 66) fluidly connected to a fuel circuit (Figure 1; 201 and 204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm to control a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit as taught by and suggested by Asai in order to vary the fuel to the nozzle group (Paragraph 0030 and 0031.  The modification uses valves to control the flow of each circuit).
Uhm in view of Asai does not teach regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding solely with the third nozzle group by: 
adjusting an airflow received by the plurality of bundled tube fuel nozzles in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and 
controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit.
However, Koganezawa teaches a method of selectively operating a head end assembly (Figure 1; 7 and 11.  Paragraph 0038) of a gas turbine combustor (Figure 1; 2), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 4; 6 for each of F1, F2, F3, F4.  See bundled definition under Merriam Webster and American Heritage Dictionary), including a center fuel nozzle (The fuel nozzle formed by Figure 4; F1) and a plurality of outer fuel nozzles (The fuel nozzles formed by Figure 4; F2, F3, F4) and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 4; F1) comprising the center nozzle, a second fuel nozzle group (Figure 4; F2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 4; F3 and F4) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising: 
opening solely a first fuel circuit (Figure 1; 201) of a plurality of fuel circuits (Figure 1; 201, 202, 203, 204), the first fuel circuit of the plurality of fuel circuits being fluidly coupled to the first nozzle group; 
firing solely the first nozzle group (Paragraph 0047); and 
regulating an air/fuel ratio (Paragraph 0008, 0009, 0047, 0048) exiting the first nozzle group based on an emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding solely with the first nozzle group by: 
adjusting an airflow (The airflow supplied by Figure 1; 15. Paragraph 0036, 0047) received by the plurality of bundled tube fuel nozzles in response to opening solely the first fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied); and 
controlling a portion of fuel flow received by the first nozzle group by a valve (The portion of fuel flow controlled by Figure 1; 211) fluidly connected to the first fuel circuit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm and Asai wherein regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding solely with the third nozzle group by: adjusting an airflow received by the plurality of bundled tube fuel nozzles in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit as taught by and suggested by Koganezawa in order to provide low NOx generation and balance power between the turbine and compressor (Paragraph 0052 and 0036.  The modification uses inlet guide vanes to provide low NOx generation and power balance and fuel valves to provide low NOx generation).
Regarding claim 2, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses opening a second fuel circuit (Figure 8; 231 and 233 for the second nozzle group) of the plurality of fuel circuits (Figure 6; OC9 has the second fuel circuit opened), the second fuel circuit fluidly coupled to the second nozzle group.
Regarding claim 3, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm in view of Asai does not disclose adjusting the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit, wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group.
However, Koganezawa teaches opening a second fuel circuit (Figure 1; 202) of the plurality of fuel circuits, the second fuel circuit fluidly coupled to the second nozzle group;
adjusting the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied), wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group (Paragraph 0036, 0045, 0048, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm and Asai wherein adjusting the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit, wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group as taught by and suggested by Koganezawa in order to provide low NOx generation and balance power between the turbine and compressor (Paragraph 0052 and 0036.  This is the same modification as claim 1).
Regarding claim 4, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses firing the second nozzle group (Paragraph 0005, 0063).
Regarding claim 6, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein each fuel circuit of the plurality of fuel circuits is fluidly coupled to a respective nozzle group of the plurality of nozzle groups (Figure 8; 231 and 233 for each of the nozzle groups), the plurality of nozzle groups comprising the first nozzle group (Figure 5; 110), the second nozzle group (The any two of Figure 5; 114a-c), and the third nozzle group (Figure 5; 112a-c).
Regarding claim 7, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein the second nozzle group (The any two of Figure 5; 114a-c) comprises two outer fuel nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group (Figure 5; 112a-c) comprises three outer fuel nozzles of the plurality of outer fuel nozzles.
Regarding claim 8, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses opening the third fuel circuit further comprises conveying the fuel flow through the third fuel circuit and the third  nozzle group (Paragraph 0063).
Regarding claim 10, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (The fuel plenum which feeds Figure 8; 226, 228) and a plurality of premix tubes (Figure 8; 226, 228) which extend axially through the fuel plenum with respect to a common axial centerline (The dashed dotted line of Figure 8) of the plurality of bundled tube fuel nozzles.
Regarding claim 11, Uhm discloses a method of selectively operating a head end assembly (The combustor cap assembly of Paragraph 0009) in a combustor of a gas turbine (The combustor of the gas turbine of Paragraph 0009), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 5; 110, 112a-c, 114a-c.  Each of these fuel nozzles has the structure of Figure 8) including a center fuel nozzle (Figure 5; 110) and a plurality of outer fuel nozzles (Figure 5; 112a-c, 114a-c) circumferentially neighboring one another and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first nozzle group (Figure 5; 110) comprising the center nozzle, a second nozzle group (Any two of Figure 5; 114a-c) comprising at least one outer fuel nozzle (The any two of Figure 5; 114a-c is at least one outer fuel nozzle of the plurality of outer fuel nozzles) of the plurality of outer fuel nozzles, and a third nozzle group (Figure 5; 112a-c) comprising at least one outer fuel nozzle (Figure 5; 112a-c is at least one outer fuel nozzle of the plurality of outer fuel nozzles) of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, wherein each outer fuel nozzle in the second nozzle group circumferentially neighbors two outer fuel nozzles in the third nozzle group, the method comprising: 
opening solely a third fuel circuit (Figure 8; 231 and 233 for the third nozzle group) of a plurality of fuel circuits (Figure 8; 231 and 233 for each of the nozzle groups), the third fuel circuit of the plurality of fuel circuits fluidly coupled to the third nozzle group; 
firing solely the third nozzle group in isolation within the combustor such that the first nozzle group and the second nozzle group are not fired (Figure 6; OC5); and 
controlling a portion of fuel flow received by the third nozzle group fluidly connected to the third fuel circuit (The portion of fuel flow to the third circuit is controlled because it is supplied or not supplied, see at least Figure 6; OC1 and OC5. Paragraph 0065).
Uhm does not disclose wherein regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding with solely the third nozzle group by: 
adjusting an airflow received by the plurality of bundled tube fuel nozzles from a compressor by adjusting a position of inlet guide vanes in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and 
controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit.
However, Asai teaches a method of selectively operating a head end assembly (The assembly of Figure 1; 8, 23, 40, 22, 21) of a gas turbine combustor (Figure 1; 3), 
controlling a portion of fuel flow (The flow of fuel through Figure 1; 201 and 204) received by a nozzle group (The nozzle group fed by Figure 1; 201 and 204) by a valve (Figure 1; 61, 66) fluidly connected to a fuel circuit (Figure 1; 201 and 204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm to control a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit as taught by and suggested by Asai in order to vary the fuel to the nozzle group (Paragraph 0030 and 0031.  The modification uses valves to control the flow of each circuit).
Uhm in view of Asai does not teach wherein regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding with solely the third nozzle group by: 
adjusting an airflow received by the plurality of bundled tube fuel nozzles from a compressor by adjusting a position of inlet guide vanes in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and 
controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuit.
However, Koganezawa teaches a method of selectively operating a head end assembly (Figure 1; 7 and 11.  Paragraph 0038) in a combustor (Figure 1; 2), of a gas turbine (Figure 1; 1, 2, 3 form a gas turbine), the head end assembly comprising a plurality of bundled tube fuel nozzles (Figure 4; 6 for each of F1, F2, F3, F4.  See bundled definition under Merriam Webster and American Heritage Dictionary),  including a center fuel nozzle (The fuel nozzle formed by Figure 4; F1) and a plurality of outer fuel nozzles (The fuel nozzles formed by Figure 4; F2, F3, F4) and annularly arranged about the center fuel nozzle, wherein the plurality of bundled tube fuel nozzles include a first fuel nozzle group (Figure 4; F1) comprising the center nozzle, a second fuel nozzle group (Figure 4; F2) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles, and a third fuel nozzle group (Figure 4; F3 and F4) comprising at least one outer fuel nozzle of the plurality of outer fuel nozzles other than the at least one outer fuel nozzle of the plurality of outer fuel nozzles in the second nozzle group, the method comprising:
opening solely a first fuel circuit (Figure 1; 201) of a plurality of fuel circuits (Figure 1; 201, 202, 203, 204), the first fuel circuit of the plurality of fuel circuits fluidly coupled to the first nozzle group; 
firing solely the first nozzle group (Paragraph 0047); within the combustor; and 
regulating an air/fuel ratio (Paragraph 0008, 0009, 0047, 0048) exiting the first nozzle group based on an emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group by: 
adjusting an airflow (The airflow supplied by Figure 1; 15. Paragraph 0036, 0047) received by the plurality of bundled tube fuel nozzles from a compressor (Figure 1; 1) by adjusting a position of inlet guide vanes (Figure 1; 15.  Paragraph 0008) in response to opening solely the first fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement (Paragraph 0036, 0045, 0048, 0052) corresponding with solely the first nozzle group (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied); and
controlling a portion of fuel flow received by the first nozzle group by the first nozzle group by a valve (The portion of fuel flow controlled by Figure 1; 211) fluidly connected to the first fuel circuit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm and Asai wherein regulating an air/fuel ratio exiting the third nozzle group based on an emissions output requirement corresponding with solely the third nozzle group by: adjusting an airflow received by the plurality of bundled tube fuel nozzles from a compressor by adjusting a position of inlet guide vanes in response to opening solely the third fuel circuit of the plurality of fuel circuits, wherein the airflow is adjusted based on the emissions output requirement corresponding with solely the third nozzle group; and controlling a portion of fuel flow received by the third nozzle group by a valve fluidly connected to the third fuel circuitas taught by and suggested by Koganezawa in order to provide low NOx generation and balance power between the turbine and compressor (Paragraph 0052 and 0036.  The modification uses inlet guide vanes to provide low NOx generation and power balance and fuel valves to provide low NOx generation).
Regarding claim 12, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses opening a second fuel circuit (Figure 8; 231 and 233 for the second nozzle group) of the plurality of fuel circuits (Figure 6; OC9 has the second fuel circuit opened), the second fuel circuit fluidly coupled to the second nozzle group.
Regarding claim 13, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm in view of Asai does not disclose adjusting, via the inlet guide vanes, the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit, wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group.
However, Koganezawa teaches opening a second fuel circuit (Figure 1; 202) of the plurality of fuel circuits, the second fuel circuit fluidly coupled to the second nozzle group,
adjusting, via the inlet guide vanes, the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit (Paragraph 0052 states the fuel flow is chosen to ensure low NOx generation and Paragraph 0036 states the inlet guide vanes are adjusted to match this fuel flow which is chosen to ensure low NOX generation.  Furthermore, paragraph 0048 states the air-to-fuel ratio controls NOx generation, so that any change in fuel flow would require an adjustment to the air supplied), wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group (Paragraph 0036, 0045, 0048, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uhm and Asai wherein adjusting, via the inlet guide vanes, the airflow received by the plurality of bundled tube fuel nozzles in response to opening the second fuel circuit, wherein the airflow is adjusted based on the emissions output requirement corresponding with the first nozzle group and the second nozzle group as taught by and suggested by Koganezawa in order to provide low NOx generation and balance power between the turbine and compressor (Paragraph 0052 and 0036.  This is the same modification as claim 11).
Regarding claim 14, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses firing the second nozzle group within the combustor (Paragraph 0005, 0063).
Regarding claim 16, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein each fuel circuit of the plurality of fuel circuits is fluidly coupled to a respective nozzle group of the plurality of nozzle groups (Figure 8; 231 and 233 for each of the nozzle groups),, the plurality of nozzle groups comprising the first nozzle g group (Figure 5; 110), the second nozzle group (The any two of Figure 5; 114a-c), and the third nozzle group (Figure 5; 112a-c).
Regarding claim 17, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein the second nozzle group (The any two of Figure 5; 114a-c) comprises two outer fuel Page 5 of 9Serial Number: 16/833,938ATTY DOCKETNO: nozzles of the plurality of outer fuel nozzles, and wherein the third nozzle group (Figure 5; 112a-c) comprises three outer fuel nozzles of the plurality of outer fuel nozzles.
Regarding claim 18, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses opening the third fuel circuit further comprises conveying the fuel flow through the third  fuel circuit and the third  nozzle group (Paragraph 0063).
Regarding claim 20, Uhm in view of Asai in view of Koganezawa teaches the invention as claimed.
Uhm further discloses wherein each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a fuel plenum (The fuel plenum which feeds Figure 8; 226, 228) and a plurality of premix tubes (Figure 8; 226, 228) which extend axially through the fuel plenum with respect to a common axial centerline (The dashed dotted line of Figure 8) of the plurality of bundled tube fuel nozzles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8, 10-14, 16, 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crothers (US 20150219336) can be used in a similar manner to Uhm, see Paragraph 0055 of Crothers.
Saintignan et al (US 20200362764) which claims domestic priority from US 62849428) states in Paragraph 0201 that a valve can be two valves.
Smith (US 20140123651) states in Paragraph 0015 that a valve can be two valves.
Jarvo et al (US 20200362763) which claims domestic priority from US 62849428) states in Paragraph 0208 that a valve can be two valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741